Citation Nr: 1823732	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the Appellant's character of discharge constitutes a bar to VA compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1971, and was discharged under conditions other than honorable.

This appeal comes before the Board of Veterans Appeals (Board) from a September 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In his August 2014 substantive appeal, the Appellant requested to testify before a Veterans Law Judge appearing by videoconference.  A Board videoconference hearing was scheduled for January 11, 2016, with the Appellant appearing at the Portland, Oregon RO.  However, the Appellant failed to report for his scheduled hearing.  There is no indication in the file that the Appellant had good cause for failing to report for his hearing, or that he or his representative attempted to reschedule his appointment at any time.  Accordingly, the Board finds that it has fulfilled its duty to offer the Appellant the opportunity to testify.

In January 2016, the Appellant's representative provided waiver under 38 C.F.R. §§ 19.37 and 20.1304 (2017) of all evidence received by the agency of original jurisdiction subsequent to the August 2014 statement of the case.

The RO has characterized the issue of whether the Appellant's COD is a bar to VA compensation benefits as one involving new and material evidence to reopen the previous, 1972, administrative decision which held the Appellant's COD was a bar to benefits.  However, in this case, relevant service personnel records were received in 2012 that were not of record at the time of the 1972 administrative decision.  Accordingly, this case must be reconsidered under 38 C.F.R. § 3.156(c) (2017).  The claim has thus been recharacterized as reflected on the first page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Appellant seeks entitlement to VA compensation benefits.  However, his DD Form 214 reveals that his discharge from active duty ending in July 1971 was characterized as under other than honorable conditions by reason of Chapter 10, AR 635-200, SPN 246 in lieu of trial by courts-martial for charges involving being absent without leave from 6 January 1971 to 14 February 1971, and from 1 March 1971 to 7 June 1971.  See Service Personnel Records (rec'd 4/12/1972), p. 12. 

The appellant is seeking to be declared eligible for VA benefits.  When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of Veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  "The term veteran means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).  

A discharge or release from active service under "conditions other than dishonorable" is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C. § 101(18); 38 C.F.R. § 3.12(a).  

There are two types of COD bars to establishing entitlement for VA benefits:  statutory bars found at 38 U.S.C. § 5303(a) (2014) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  In this case, the applicable regulations are 38 C.F.R. § 3.12(c) and 38 C.F.R. § 3.12(d).  The former provides that benefits are not payable where the former service member was discharged or released by reason of the sentence of a general court-martial; as a deserter; or by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c)(2), (4) and (6).  The latter provides that a discharge because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).  

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  Specifically, pursuant to 38 U.S.C. § 5303(b), "if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated."  38 U.S.C. § 5303(b).  

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a); see Zang v. Brown, 8 Vet. App. 246, 253 (1995) (holding that the phrase "due to disease" applies to all three circumstances in § 3.354 (a)).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  Gardner v. Shinseki, 22 Vet. App. 415, 419 (2009); see Beck v. West, 13 Vet. App. 535, 539 (2000); Zang, 8 Vet. App. at 254-55; 38 C.F.R. § 3.354(a).  When a rating agency is concerned with determining whether a Veteran was insane at the time he committed an offense leading to his courts-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in  38 C.F.R. § 3.354(a), (b).

The Board notes as stated above that the Appellant was discharged under conditions other than honorable, and a 1972 VA administrative decision termed his service dishonorable for VA purposes, thus rendering the Appellant ineligible for VA benefits.  

However, additional service personnel records received in 2012 show that the Appellant served in combat in Vietnam and was injured.  These records show he was hospitalized in the mental health clinic of the 249th General Hospital, Japan and, following his return to the continental US, he was again hospitalized at Madigan General Hospital in Washington.  

The AWOL offenses did not occur until after the Appellant's service and wounding in Vietnam.  Because records of treatment, particularly those for mental health care, would have a bearing on the Appellant's state of mind, including whether he was sane at the time he went AWOL, an attempt to obtain these records must be made.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Appellant's hospital treatment records, to include mental hygiene treatment records, for any and all treatment accorded the Appellant at 249th General Hospital in July 1970 and at Madigan General Hospital from July to at least October 1970.

2. Additionally, ask the Appellant to provide, or authorize VA to obtain, any and all other relevant records regarding his mental state during his service and following discharge, and any other additional records the appellant may have pertinent to the case.  Enlist the help of the Appellant's representative where necessary.  Based on his response, attempt to procure copies of all records identified that have not previously been obtained.

3. All efforts to obtain these records identified in #1 and #2, must be performed, including those measures taken for missing or lost records.  Document all negative responses and appropriately notify the Appellant and his representative.

4. After receiving all additional records, and if so indicated by the evidence received, arrange for the appellant to undergo a VA mental status examination, but in the sense that a "retrospective" medical opinion is needed concerning whether he was legally insane at the time of the offenses leading to his eventual discharge from the military under conditions other than honorable.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting the duty to assist may include development of medical evidence through a retrospective medical evaluation when there is a lack of medical evidence for the time period at issue).

All indicated tests and studies are to be completed.  The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner in conjunction with the examination. 

A detailed history must be obtained with respect to the appellant's situation, state of mind, and behavior during his active military service, particularly around the time of the offenses leading to his eventual discharge.

Thereafter, the examiner must specifically address the following:

a) Did the Appellant exhibit a mental disease or disorder at the time of the offenses leading to his eventual discharge or at any other time during his military service?

b) Did the Appellant, due to disease, exhibit a more or less prolonged deviation from his normal method of behavior at the time of the offenses leading to his discharge, or at any other time during his military service?

c) Did the Appellant, due to disease, interfere with the peace of society at the time of the offenses leading to his discharge or at any other time during his military service?

d) Did the Appellant, due to disease, become anti-social or so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided at the time of the offenses leading to his eventual discharge, or at any other time during his military service?

In reaching his or her conclusions, the examiner must consider and address the Appellant's lay statements (both from the detailed history taken during the examination and elsewhere in the claims file) concerning his situation, state of mind, and behavior during service, and in particular around the time of the offenses leading to his eventual discharge.

The examiner is asked to discuss the underlying reasoning or rationale for his or her opinion, including preferably citing to relevant evidence, supporting factual data, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The absence of indication of contemporaneous medical evidence in the service treatment records cannot, alone, serve as the basis for a negative opinion.

5. Then readjudicate this claim in light of this and all other additional evidence.

Attention is invited to the definition of "willful and persistent conduct" in the context of the appellant's service record.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).

If this claim remains denied, or is not granted to the appellant's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




